           Case 1:16-md-02704-PAE Document 843 Filed 08/23/19 Page 1 of 1



August 23, 2019
Via ECF
The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:       In re: Interest Rate Swaps Antitrust Litigation, No. 16-MD-2704 (PAE)
          This Document Relates To All Actions

Dear Judge Engelmayer:

        Counsel for Plaintiffs and Defendants jointly submit this letter to correct a statement from
the joint letter filed on August 13 (Dkt. No. 840). That letter incorrectly noted that the parties’
joint submission regarding Defendants’ IRS pricing algorithms is due on September 9, 2019, when,
instead, the correct date is actually September 11, 2019 (7 business days after the Reiss expert
deposition), as per the Court’s Order No. 75 (Dkt. No. 833).

          Respectfully submitted,


    /s/ Daniel L. Brockett                         /s/Adam S. Hakki (on consent)1
    Daniel L. Brockett on behalf of                Adam S. Hakki
    Counsel for Plaintiffs                         Defendants’ Liaison Counsel




1
  Electronic signature provided with consent in accordance with Rule 8.5(b) of the Court’s ECF
Rules and Instructions.
